                                Case 2:17-cv-03123-JAD-VCF Document 53
                                                                    52 Filed 01/19/21
                                                                             01/12/21 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Blvd., Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855
                      11        Email: dkrieger@kriegerlawgroup.com

                      12        Counsel for Plaintiff
                      13                                     UNITED STATES DISTRICT COURT
                      14                                           DISTRICT OF NEVADA
                      15
                                OSCAR L. GARCIA; DONALD S.                       Case No. 2:17-cv-03123-JAD-VCF
                      16        SUTTON; and CLARENCE WILLIAMS,
                                                                                 STIPULATION OF DISMISSAL OF
                      17                            Plaintiffs,                  EQUIFAX INFORMATION SERVICES,
                                                                                 LLC, WITH PREJUDICE
                      18                v.                                       & ORDER
                                                                                 Complaint filed: December 28, 2017
                      19        EQUIFAX INFORMATION SERVICES,
                                LLC,
                      20
                                                    Defendant.                            ECF NO. 52
                      21

                      22
                                        PLEASE TAKE NOTICE that Plaintiffs Oscar L. Garcia; Donald S. Sutton; and Clarence
                      23

                      24        Williams (“Plaintiffs”) and Defendant Equifax Information Services, LLC (“Equifax”) hereby

                      25        stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance

                      26        with Fed. R. Civ. P. 41 (a)(2).
                      27                There are no longer any issues in this matter between Plaintiffs and Equifax to be
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:17-cv-03123-JAD-VCF Document 53
                                                                    52 Filed 01/19/21
                                                                             01/12/21 Page 2 of 2



                                determined by the Court, and Equifax is the only defendant. Plaintiffs hereby stipulate that all of
                         1

                         2      their claims and causes of action against Equifax, which were or could have been the subject matter

                         3      of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any party.

                         4             IT IS SO STIPULATED.
                                       DATED: January 12, 2021.
                         5
                                 KNEPPER & CLARK LLC                               CLARK HILL PLLC
                         6

                         7       /s/ Matthew I. Knepper                            /s/ Jeremy J. Thompson
                                 Matthew I. Knepper, Esq., SBN 12796               Jeremy J. Thompson
                         8       Miles N. Clark, Esq., SBN 13848                   3800 Howard Hughes Parkway, Suite 500
                                 5510 So. Fort Apache Rd, Suite 30                 Las Vegas, NV 89169
                         9       Las Vegas, NV 89148                               Email: jthompson@clarkhill.com
                      10         Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com               Counsel for Defendant
                      11                                                           Equifax Information Services, LLC
                                 KRIEGER LAW GROUP, LLC
                      12         David H. Krieger, Esq., SBN 9086
                                 2850 W. Horizon Ridge Blvd., Suite 200
                      13         Henderson, NV 89052
                                 Email: dkrieger@kriegerlawgroup.com
                      14
                                 Counsel for Plaintiffs
                      15
                                                 ORDER GRANTING STIPULATION OF DISMISSAL OF
                      16
                                            EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE
                      17

                      18            Based on the parties' stipulation [ECF No. 52] and good cause appearing, IT IS HEREBY
                                IT IS SO ORDERED.
                                ORDERED     that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
                      19        and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                                       _________________________________________
                      20                                               UNITED STATES DISTRICT COURT JUDGE
                      21
                                                                      DATED this ____ day of _______________ 2021
                      22                                                     _________________________________
                      23                                                     U.S. District Judge Jennifer A. Dorsey
                                                                             Dated: January 19, 2021
                      24

                      25

                      26

                      27
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
